Dismissed and Memorandum Opinion filed August 20,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-99-00508-CV
____________
 
FIRE INSURANCE EXCHANGE and 
FARMERS INSURANCE EXCHANGE, Appellants
 
V.
 
EARLE S. LILLY, Appellee
 

 
On Appeal from the
61st District Court
Harris
County, Texas
Trial Court Cause
No. 98-47798
 

 
M E M O R
A N D U M  O P I N I O N
This is an appeal from a judgment signed April 16, 1999.  On
March 2, 2000, this court abated this appeal because appellee Earle S. Lilly
petitioned for voluntary bankruptcy in the United States Bankruptcy Court for
the Southern District of Texas, under cause number 99-41834-H3-13.  See
Tex. R. App. P. 8.2.  




Through the Public Access to Court Electronic Records (PACER)
system, the court has learned that the bankruptcy case was closed on August 26,
2005.  The parties failed to advise this court of the bankruptcy court action. 
On July 23, 2009, this court issued an order stating that
unless any party to the appeal filed a motion demonstrating good cause to
retain the appeal within twenty days of the date of the order, this appeal
would be dismissed for want of prosecution.  See Tex. R. App. P.
42.3(b). 
On August 6, 2009, appellants filed an unopposed motion to
dismiss the case without prejudice.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, we reinstate the appeal and order it dismissed. 
Without considering the merits, the trial court=s judgment is vacated and the case is
dismissed without prejudice.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.